IN THE DISTRICT COURT OF APPEAL OF FLORIDA
                                FIFTH DISTRICT

                                          NOT FINAL UNTIL TIME
                                          EXPIRES TO FILE REHEARING
                                          MOTION AND, IF FILED, DETERMINED



ROBERT MARK GREENE,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 5D17-182
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 28, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Marion County; Jonathan D.
Ohlman, Circuit Judge.

Robert Mark Greene, pro se.


PER CURIAM.

             Affirmed. See Borroto v. State, 19 So. 3d 411 (Fla. 5th DCA 2009);

Richardson v. State, 918 So. 2d 999 (Fla. 5th DCA 2006); Dabkowski v. State, 711 So.
2d 1219 (Fla. 5th DCA 1998); Sequoia v. State, 678 So. 2d 493 (Fla. 4th DCA 1996).



KELLY, PATRICIA J., MORRIS, ROBERT, and ROTHSTEIN-YOUAKIM, SUSAN H.,
Associate Judges, Concur.